To : Texas Court of Criminal Appeals
     P.O. Box 12308 , Austin Texas 78711

From : Eric Flores , pro se relator               RECEIVED
       General Delivery , 8401 Boeing Dr., QguRTOPCRiiifiNAL APPEALS
        El Paso Texas 79910
                                                   SEP 08 2015
Date : September 3 , 2015
                                                AbelAcosia, Clerk
Re : Judicial Notice


To the Clerk of the Texas Court of Criminal Appeals ,
Enclosed is a judicial notice of leave from the Texas Court of
Criminal Appeals before judgement is entered to proceed ihforma
pauperis to file petition for aminus cariae brief iin the United
States Supreme Court in which I am requesting to be filed for
review and consideration by the appellate panel.
Further, enclosed also is a motion to file judicial notice that exceed
the page and word limitation for which I am also requesting that
it be filed for review and consideration by the appellate panel for
the Texas Court of Criminal Appeals.
Please be advised that both of the aforementioned enclosed legal
documents are seeking relief from imminent danger such as death
and therefore the appellate clerk for the Texas Court of Criminal
Appeals does not have the discretion to refuse to file the enclosed
legal documentation solely because it does not comply with the
rules of the appellate court.
The appellate clerk of the Texas Court of Criminal Appeals only
has the discretion to submit the enclosed legal documentation that
is seeking relief from imminent danger such as death to be
reviewed by the appellate panel for the Texas Court of Criminal
Appeals whom shall only have the discretion to determione
whether the aforementioned enclosed legal documentation should
be returned to its sender to correct the noted deficiencies or to
properly adjudicate the proposition of law or questions of facts by
the constitutional requirement of due process of law.
Thank you for your courtesy ,
"In re Eric Flores , pro se relator "
General Delivery , 8401 Boeing Dr.,
       El Paso Texas 79910